DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
	Claims 1-20 have been allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The reason to allowance of the claims over prior art of record are based on the applicant’s arguments (pages 9) of 02/23/2022, amended claims filled on 02/23/2022, Terminal Disclaimer-Electronic-Approved and closet prior art of record Stettner (US6133989).
Stettner discloses a hybrid sensor detects the reflected light collected by optics from the light conduction medium comprising multiple objects and converts it into electrical signals. Multiple unit cell processing circuits comprise capacitors for storing data related to distinct transit time of reflected laser light from target pixel and electrical signals detected by photodiode or anode.
In regards to claim 1, Stettner either individually or in combination with other prior art fails to teach or render obvious a ladar sensor configured to be mounted to a vehicle, comprising; a laser transmitter configured to provide a modulated laser light output, a diffusing optic for illuminating a scene in a field of view with the modulated laser light output, a receiving lens assembly, a two-dimensional array of light sensitive detectors positioned at a focal plane of said receiving lens assembly, each of said light sensitive detectors with an output producing an electrical response signal from a reflected portion of said modulated laser light output, a readout integrated circuit with a plurality of unit cell electrical circuits, each of said unit cell electrical circuits having an input connected to one of said light sensitive detector outputs, an electrical response signal demodulator, and a range measuring circuit connected to an output 
In regards to claim 10, Stettner either individually or in combination with other prior art fails to teach or render obvious a vehicle with at least one ladar sensor having at least one ladar sensor output, and at least one visible light video camera having at least one video output, and at least one radio frequency subsystem having a subsystem output, and the ladar sensor and the video camera and the radio frequency subsystem being mounted to said vehicle, said vehicle also having a first digital processor connected to said radio frequency subsystem and adapted to process signals therefrom, a ladar system controller connected to said at least one ladar sensor output and to said at least one video output, and also connected to said first digital processor and adapted to receive and process data from said first digital processor and said radio frequency subsystem, and said ladar system controller having a digital scene processor therein, and said scene processor adapted to develop a three dimensional image from said ladar sensor output and said video output and data from said radio frequency subsystem, and said scene 
In regards to claim 17, Stettner either individually or in combination with other prior art fails to teach or render obvious a ladar sensor configured to be mounted to a vehicle, including a laser transmitter configured to provide a modulated laser light output, a diffusing optic for illuminating a scene in a field of view with the modulated laser light output, a receiving lens assembly, a two-dimensional array of light sensitive detectors positioned at a focal plane of said receiving lens assembly, each of said light sensitive detectors with an output producing an electrical response signal from a reflected portion of said .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/               Primary Examiner, Art Unit 3662